             IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

TRINA L. FLUAITT,                      )
                                       )
                 Plaintiff,            )
                                       )
                                       )     Case No. CIV-18-070-KEW
                                       )
COMMISSIONER OF THE SOCIAL             )
SECURITY ADMINISTRATION,               )
                                       )
                 Defendant.            )

                             OPINION AND ORDER

     Plaintiff Trina L. Fluaitt (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying Claimant’s application

for disability benefits under the Social Security Act. Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined   that     Claimant   was   not    disabled.      For   the   reasons

discussed    below,    it   is   the   finding   of   this   Court   that    the

Commissioner’s decision should be and is REVERSED and the case is

REMANDED for further proceedings.

             Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).        A claimant is disabled under the Social

Security Act “only if his physical or mental impairments are of
such severity that he is not only unable to do his previous work

but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists

in the national economy. . .” 42 U.S.C. § 423(d)(2)(A).                       Social

Security regulations implement a five-step sequential process to

evaluate a disability claim. See 20 C.F.R. § 404.1520. 1

        Judicial       review   of    the     Commissioner’s      determination     is

limited in scope by 42 U.S.C. § 405(g).                      This Court’s review is

limited      to    two   inquiries:          first,   whether    the    decision   was

supported         by   substantial     evidence;      and,    second,    whether   the

correct legal standards were applied.                 Hawkins v. Chater, 113 F.3d

1162,       1164   (10th   Cir.      1997)    (citation      omitted).     The     term

“substantial evidence” has been interpreted by the United States


        1
           Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §
404.1510. Step two requires that the claimant establish that he has a
medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§ 404.1521. If the claimant is engaged in substantial gainful activity
(step one) or if the claimant’s impairment is not medically severe (step
two), disability benefits are denied. At step three, the claimant’s
impairment is compared with certain impairments listed in 20 C.F.R. Pt.
404, Subpt. P, App. 1. A claimant suffering from a listed impairment or
impairments “medically equivalent” to a listed impairment is determined
to be disabled without further inquiry. If not, the evaluation proceeds
to step four, where claimant must establish that he does not retain the
residual functional capacity (“RFC”) to perform his past relevant work.
If the claimant’s step four burden is met, the burden shifts to the
Commissioner to establish at step five that work exists in significant
numbers in the national economy which the claimant – taking into account
his age, education, work experience, and RFC – can perform. Disability
benefits are denied if the Commissioner shows that the impairment which
precluded the performance of past relevant work does not preclude
alternative work. See generally, Williams v. Bowen, 844 F.2d 748, 750-
51 (10th Cir. 1988).

                                              2
Supreme Court to require “more than a mere scintilla.               It means

such   relevant   evidence    as   a   reasonable   mind   might   accept   as

adequate to support a conclusion.”           Richardson v. Perales, 402

U.S. 389, 401 (1971), quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)).        The court may not re-weigh the evidence

nor substitute its discretion for that of the agency.              Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).   Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever in the record fairly detracts from its weight.” Universal

Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also, Casias,

933 F.2d at 800-01.

                        Claimant’s Background

       Claimant was 51 years old at the time of the ALJ’s decision.

She has a limited education and worked in the past as a laundry

worker and a housekeeper. Claimant alleges an inability to work

beginning on July 24, 2015, due to limitations resulting from back

problems, high blood pressure, obesity, depression, and anxiety

attacks.

                             Procedural History

       On July 14, 2015, Claimant protectively filed for a period of

disability and disability insurance benefits under Title II (42

U.S.C. § 401, et seq.) of the Social Security Act.                 Claimant’s

application was denied initially and upon reconsideration.                  On

                                       3
December    12,    2016,       the   Administrative    Law   Judge(“ALJ”)     Lantz

McClain    conducted       a    video    hearing   from   Tulsa,   Oklahoma,    and

Claimant appeared in Poteau, Oklahoma.                 On February 2, 2017, the

ALJ entered an unfavorable decision.               Claimant requested review by

the Appeals Council, and on January 9, 2018, it denied review.                   As

a result, the decision of the ALJ represents the Commissioner’s

final decision for purposes of further appeal. 20 C.F.R. § 404.981.

              Decision of the Administrative Law Judge

     The ALJ made his decision at steps four and five of the

sequential evaluation.           He determined that while Claimant suffered

from severe impairments, she did not meet a listing and retained

the residual functional capacity (“RFC”) to perform medium work,

with limitations.

                           Errors Alleged for Review

     Claimant asserts the ALJ committed error by (1) failing to

reach a proper RFC determination (with several subparts to the

issue); and (2) failing to reach a proper step four determination

with respect to past relevant work.

                                 RFC Determination

     In his decision, the ALJ found Claimant suffered from severe

impairments   of    degenerative          disc   disease,    obesity,   adjustment

disorder    with     depressed          mood,    and   unspecified      personality

disorder.    (Tr. 15).         He determined Claimant could perform medium

work with additional limitations.                  In so doing, the ALJ found

                                            4
Claimant    could   occasionally     lift   and/or   carry     fifty    pounds,

frequently lift and/or carry twenty-five pounds, stand and/or walk

at least six hours in an eight-hour workday, and sit for at least

six hours in an eight-hour workday.             Claimant was limited to

simple, repetitive tasks, and she was able to relate to supervisors

and coworkers only superficially.           She could not work with the

public.     (Tr. 18).

      After consultation with a vocational expert (“VE”), the ALJ

determined Claimant could perform her past relevant work as a

housekeeper and laundry worker. (Tr. 24-25).          Relying on the VE’s

testimony, the ALJ also determined Claimant could perform the

representative jobs of hand packager and dishwasher, both of which

the   ALJ   found   existed   in   sufficient   numbers   in    the    national

economy. (Tr. 25-26).     As a result, the ALJ concluded Claimant was

not under a disability from July 24, 2015, her amended alleged onset

date, through the date of the decision. (Tr. 26).

      Claimant contends the ALJ’s RFC assessment is unsupported by

substantial evidence.     “[R]esidual functional capacity consists of

those activities that a claimant can still perform on a regular

and continuing basis despite his or her physical limitations.”

White v. Barnhart, 287 F.3d 903, 906 n.2 (10th Cir. 2001).                    A

residual functional capacity assessment “must include a narrative

discussion describing how the evidence supports each conclusion,

citing specific medical facts . . . and nonmedical evidence.” Soc.

                                      5
Sec. Rul. 96-8p.       The ALJ must also discuss the individual’s

ability to perform sustained work activities in an ordinary work

setting on a “regular and continuing basis” and describe the

maximum amount of work-related activity the individual can perform

based on evidence contained in the case record. Id.           The ALJ must

“explain how any material inconsistencies or ambiguities in the

evidence in the case record were considered and resolved.”              Id.

However, there is “no requirement in the regulations for a direct

correspondence between an RFC finding and a specific medical

opinion on the functional capacity in question.”           Chapo v. Astrue,

682 F.3d 1285, 1288 (10th Cir. 2012).

      Claimant first asserts that even though the ALJ determined

Claimant suffered from severe degenerative disc disease in the

lumbar spine and obesity, he failed to include any non-exertional,

postural limitations in the RFC.           The ALJ discussed the medical

evidence in the decision, including the objective evidence cited

by   Claimant   in   support   of   such    limitations.     He   evaluated

Claimant’s symptoms, the objective medical evidence, and the other

evidence in the record and determined that no further limitations

were warranted other than those included in the RFC. (Tr. 19-22).

The Court will not reweigh the evidence to determine whether

substantial evidence exits to support the ALJ’s decision.               See

Howard v. Barnhart, 379 F.3d 945, 947 (10th Cir. 2004).



                                     6
     Claimant next asserts the RFC is deficient because the ALJ

adopted the opinions of the non-examining state agency physicians

in his decision from October 16, 2015 and February 3, 2016.     She

contends these opinions cannot serve as substantial evidence to

support the RFC, because neither physician examined Claimant and

the opinions were issued prior to objective findings of right

paresthesia and an updated MRI showing progression of Claimant’s

degenerative disc disease.   The ALJ considered the opinions of the

state agency physicians in the decision and after evaluating

Claimant’s symptoms and considering the objective evidence in the

record, he determined their opinions that Claimant could perform

medium work were consistent with the record as a whole.   (Tr. 23).

He noted the evidence of Claimant’s MRI findings from February 11,

2016, and the January of 2016 treatment records of Dr. Solangel

Pollack, M.D., noting right leg paresthesia.    The ALJ relying on

other medical evidence in the record determined that the additional

findings did not reduce Claimant’s capacity “to perform work-

related activities to a greater degree than the limited range of

medium work set forth in the RFC.    (Tr. 21-22).   It is “the ALJ,

not a physician, [who] is charged with determining a claimant’s

RFC from the medical record.”     Howard, 379 F.3d at 949, citing

Soc. Sec. Rul. 96-5p, 1996 WL 374183, at *5.

     Claimant also argues that the ALJ inappropriately relied upon

her having “routine care” when assessing the RFC.     She contends

                                 7
that she had breast reduction surgery to relieve her back pain and

she was also without insurance for part of the time.          However, the

ALJ noted that Claimant underwent “routine follow-up care”, when

she was seeing Dr. Pollack in 2016.         He did not characterize all

of her treatment as routine.           (Tr. 21-22).   Moreover, Claimant

never claimed she did not seek treatment because she could not

afford it.     Claimant testified that she had not always had medical

insurance, but since she has had insurance, she has been seeing

more doctors.      (Tr. 19).     The ALJ did not improperly consider

Claimant’s effort to seek treatment.         See Flaherty v. Astrue, 515

F.3d 1067, 1070-71 (10th Cir. 2008) (“To the extent Ms. Flaherty

claims she could not afford treatment . . ., the record indicates

that she had health insurance during at least part of the relevant

period . . . and she did not testify during the hearing that a

lack of finances was the reason she did not receive treatment[.]”).

     Claimant     argues   the   ALJ    inappropriately   considered    the

opinion   of    consulting     physician   Azhar   Shakeel,   M.D.,    when

determining the RFC.         Dr. Shakeel noted Claimant complained of

back pain, but otherwise, he determined her range of motion and

physical examination were normal. (Tr. 362-69). The ALJ discussed

Dr. Shakeel’s opinion in the decision and he weighed it with the

other evidence in the record to determine that Claimant had an RFC

for medium work with additional limitations.          There is no error

here.

                                       8
      Claimant    next   argues   that     the     ALJ   ignored   Claimant’s

testimony and medical evidence of Claimant’s impairments to her

knee and neck and paresthesia.           Claimant contends that even if

these impairments were considered “non-severe,” the ALJ should

have considered them in the RFC.           The ALJ noted in his decision

that he considered all medically determinable impairments, even

those that were not severe, in the RFC determination. (Tr. 16).

In   his   RFC   assessment,   the   ALJ       specifically    considered   an

examination of Claimant wherein it was noted Claimant suffered

from chronic knee and neck pain and paresthesia (upper and lower

extremities). (Tr. 21). Thus, the ALJ did not ignore this evidence

when assessing Claimant’s RFC.

     Claimant further contends that the ALJ determined her obesity

was a severe impairment, but he failed to identify any functional

limitations related to her obesity in the RFC.                Social Security

Ruling 02-1p requires that an ALJ consider that “the combined

effects of obesity with other impairments can be greater than the

effects of each of the impairments considered separately” when

assessing the RFC.    Soc. Sec. Rul. 02-1p, 2000 WL 628049, *1 (Sept.

12, 2002).   “Obesity in combination with another impairment may or

may not increase the severity or functional limitations of the

other impairment.”       Id. at *6.        Thus, “assumptions about the

severity or functional effects of obesity combined with other

impairments [will not be made].”         Id.

                                     9
     Claimant cites to DeWitt v. Astrue, 381 Fed. Appx. 782 (10th

Cir. 2010) in support of her argument that the ALJ failed to

consider her obesity when assessing the RFC.              In Dewitt, although

the Tenth Circuit ultimately determined the ALJ failed to give

adequate    consideration      to    the    claimant’s   obesity,   the     court

suggested that if the medical expert had considered her obesity

with her other impairments, the ALJ’s reliance on the medical

expert’s     testimony   for        the    RFC   could   have   satisfied    the

requirement.    Id. at *3.

     Here, the ALJ determined the opinions of the state agency

physicians were consistent with the record as a whole, and he

agreed with their conclusion that Claimant could perform medium

work.   The state agency physicians’ review of the record reveals

that in reaching their conclusions that Claimant could perform

medium work, they both considered her obesity a severe impairment

(Tr. 81, 97), her complaints of back pain when bending, stooping,

sitting for long periods of time, or twisting (Tr. 84, 100), and

determined her obesity did not further affect the RFC. (Tr. 85,

101).      Thus, this is sufficient to establish that Claimant’s

obesity was considered with her other impairments in the RFC.                See

Howard, 379 F.3d at 948 (“[T]he consultative examination and

resulting report, which took into account claimant’s obesity,

supports the ALJ’s RFC determination.”).



                                          10
     Claimant lastly contends the ALJ failed to include all the

necessary limitations for her mental impairments in the RFC.

First, she argues that the RFC does not properly account for her

moderate difficulties in maintaining concentration, persistence,

or pace.       However, the ALJ was not required to include these

restrictions in the RFC.      See Bales v. Colvin, 576 Fed. Appx. 792,

798 (10th Cir. 2014); see also Soc. Sec. Rul. 96-8p, 1996 WL

374184, at *4 (July 2, 1996) (“[T]he limitations identified in the

‘paragraph B’ and paragraph ‘C’ criteria are not an RFC assessment

but are used to rate the severity of mental impairment(s) at steps

2 and 3 of the sequential evaluation process.                     The mental RFC

assessment used at steps 4 and 5 of the sequential evaluation

process requires a more detailed assessment by itemizing various

functions contained in the broad categories found in paragraphs B

and C of the adult mental disorders listings.”).                The Court finds

no error in this regard.

     Second, Claimant argues that the state agency psychologists

determined Claimant was markedly limited in her ability to carry

out detailed instructions.        The ALJ adopted portions of the state

agency      psychologists’   opinions,       stating     that     he   gave   them

“diminished, but partial weight.”            (Tr. 23).      The ALJ noted that

he   gave    more   weight   to   the    opinions      of   the    psychological

consultants because their opinions conformed with the Revised

Medical Criteria for Evaluating Mental Disorders, and the opinions

                                        11
from the state agency psychologists did not.           The ALJ notes that

the new criteria did not become effective until January 17, 2017.

(Tr. 23).   In any event, the ALJ did not specifically address which

portions of the state agency psychologists’ opinions he gave

“diminished weight” and those he gave “partial weight.”                 The ALJ

may not “pick and choose among medical reports, using portions of

evidence favorable to his position while ignoring other evidence.”

Hardman v. Barnhart, 362 F.3d 676, 681 (10th Cir. 2004), citing

Switzer v. Heckler, 742 F.2d 382, 385-86 (7th Cir. 1984).

        The ALJ’s omission of the marked limitation is not harmless

to    Claimant’s   case.      The   ALJ   did   not   reference    “detailed

instructions” in the RFC or in the hypothetical questions to the

VE.    (Tr. 72-73).   In response to the hypothetical question, and

relying on the Dictionary of Occupational Titles, the VE indicated

Claimant could perform her past relevant work as a housekeeper

(DOT # 323.687-010) and a laundry worker (DOT # 361.685-018) and

other jobs in the national economy, including a hand packager (DOT

# 920.587-018) and a dishwasher (DOT # 318.687-010).              Id.     Based

on the VE’s testimony, the ALJ determined Claimant could perform

her past relevant work as well as the jobs of hand packager and

dishwasher.    (Tr. 24-26).

      The VE testified and the DOT confirms that Claimant’s past

relevant work and the additional jobs identified by the VE include

a reasoning level of 2, which requires the ability to “[a]pply

                                     12
commonsense understanding to carry out detailed instructions but

uninvolved written or oral instructions.”          Thus, if the limitation

that Claimant is markedly limited in her ability to carry out

detailed instructions is incorporated into the RFC, the Claimant

will be unable to perform her past relevant work and the other

jobs identified by the VE and relied upon by the ALJ in the

decision.    On remand, the ALJ shall re-evaluate the RFC in light

of the his evaluation of the opinion evidence from the state agency

psychologists.    He should make the required modifications in the

RFC consistent with the limitations he finds.

      Step Four Determination Regarding Past Relevant Work

     Claimant asserts the ALJ’s step four determination that she

can perform her past relevant work is legally flawed.            The Court

is remanding the case for the ALJ to re-evaluate the RFC based on

the above-described deficiency.            The may be required to further

modify the RFC and the hypothetical questioning of the VE.           He may

also have to make a new determination of whether Claimant can

perform her past relevant work.

                                  Conclusion

     The    decision   of   the    Commissioner    is   not   supported   by

substantial evidence and the correct legal standards were not

applied. Therefore, this Court finds, in accordance with the fourth

sentence of 42 U.S.C. § 405(g), the ruling of the Commissioner of

Social Security Administration should be and is REVERSED and the

                                      13
case is REMANDED for further proceedings consistent with the

Opinion and Order.

     IT IS SO ORDERED this 30th day of September, 2019.




                             KIMBERLY E. WEST
                             UNITED STATES MAGISTRATE JUDGE




                              14
